Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “node 205” mentioned in paragraphs [0074], [0075], [0078], [0079].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claim 1 falls within the category of a method/process.
Claim 8 falls within the category of a machine/apparatus.
Claim 15 falls within the category of a computer program product.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – The claim recites utilizing data, by a transport, for a period of time []; removing a first type of the data [] while the transport is operating; removing a second type of the data, [] when the transport ceases operating; and retaining a third type of data [] after the transport ceases operating.  The claim sets forth or describes the abstract idea of utilizing data, removing data, and retaining data in the space of transportation.  The abstract idea could reasonably be considered a commercial or legal interaction and therefore falls within the “Certain Methods of organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a license file and a memory are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  
Step 2B - As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1 and adds the additional element of a device associated with one or more occupants. However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 1 and adds the additional element of one or more second devices inside the transport. However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 1 and adds the additional element of a blockchain consensus. However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 merely further narrows the abstract idea of claim 6 and adds the additional element of a smart contract. However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – The claim recites a transport [] configured to utilize data for a period of time []; remove a first type of the data while the transport is operating; remove a second type of the data when the transport ceases operating; and retain a third type of data [] after the transport ceases operating.  The claim sets forth or describes the abstract idea of utilizing data, removing data, and retaining data in the space of transportation.  The abstract idea could reasonably be considered a commercial or legal interaction and therefore falls within the “Certain Methods of organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a processor, a license file, and a memory are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  
Step 2B - As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 merely further narrows the abstract idea of claim 8 and adds the additional element of a device associated with one or more occupants. However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 merely further narrows the abstract idea of claim 8 and adds the additional element of one or more first devices operating inside the transport. However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 merely further narrows the abstract idea of claim 8. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 merely further narrows the abstract idea of claim 8. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 merely further narrows the abstract idea of claim 8 and adds the additional element of a blockchain consensus. However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 merely further narrows the abstract idea of claim 13 and adds the additional element of a smart contract.  However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – The claim recites [] utilizing data, by a transport, for a period of time []; removing a first type of the data [] while the transport is operating; removing a second type of the data, [] when the transport ceases operating; and retaining a third type of data [] after the transport ceases operating.  The claim sets forth or describes the abstract idea of utilizing data, removing data, and retaining data in the space of transportation.  The abstract idea could reasonably be considered a commercial or legal interaction and therefore falls within the “Certain Methods of organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a license file and a memory are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  
Step 2B - As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Furthermore, the additional element of a transport merely generally links the use of a judicial exception to a particular field of use (e.g. transportation).
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 merely further narrows the abstract idea of claim 15 and adds the additional element of a device associated with one or more occupants.  However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 merely further narrows the abstract idea of claim 15 and adds the additional element of one or more first devices operating inside the transport and one or more second devices inside the transport.  However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 merely further narrows the abstract idea of claim 15. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19 merely further narrows the abstract idea of claim 15. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 merely further narrows the abstract idea of claim 15 and adds the additional element of a blockchain consensus.  However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, & 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Publication No.: US 2019/0202399 A1, hereinafter “Troia,” in view of Dang, Hung, et al., "Self-Expiring Data Capsule using Trusted Execution Environment", Nov. 21, 2019, School of Computing, National University of Singapore, https://doi.org/10.48550/arXiv.1911.09305 (Year: 2019), hereinafter “Dang.”
Claim 1 and similar claims 8 & 15: Troia, as shown, teaches:
removing a first type of the data, by the transport, while the transport is operating; (Troia [0040], “Deletion of the prior user data can be, for example, requested of the vehicle after…operating/configuration condition of the vehicle) has been [] updated [].”)
removing a second type of the data, by the transport when the transport ceases operating; (Troia [0027-[0028], “In one embodiment, the server 101 receives from the client device 119 of a user, a notification regarding termination of usage of the vehicle 103 by the user. In response to receiving the notification, the server 101 sends a request to the vehicle 103 for a status report and/or other data regarding the vehicle 103. In response to the request, the server 101 receives the status report, and then the server 101 causes (e.g., by sending a communication to the vehicle 103 based on data in the status report) the vehicle 103 to delete user data 114 of the user from memory 109…”; See also [0029]) 
and retaining a third type of data in memory after the transport ceases operating. (Troia [0030], “after the user sends a message to server 101 from client device 119 indicating the desire to end usage of a rental vehicle, user data of the user is saved into a user profile in memory 117 of server 101 for future use in future vehicles…”)

Troia doesn’t explicitly teach the following; however, Dang  teaches:
utilizing data, by a transport, for a period of time according to a license file; (Dang Abstract, “Sensitive data is encapsulated into a capsule which is associated with an access policy…”)
Troia is directed to securing user data in shared vehicles. While Dang is similarly directed to self-expiring data.  Dang teaches an access policy which Examiner is equating to the “license file.”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Troia with the self-expiring data teachings of Dang since “Data privacy has always been a great topic of interest, and it is even more so in the wake of recent devastating data breach incidents reported to have far-reaching and serious implications on both individual and institutional levels [2, 7, 9]. Protecting data privacy, nonetheless, faces with various daunting challenges, as data owners have little control over their data once it has transgressed their local storage.” (Dang Introduction)
Claim 2 and similar claims 9 & 16: Troia/Dang, as shown above, teaches all the limitations of claim 1 and similar claims 8 & 15, respectively.  Troia also teaches: 
applying one or more of the first type of data and the second type of data to a device associated with one or more occupants; (Troia [0019], “In one embodiment, data associated with opening and/or closing a booking or other usage of vehicle 103 is stored in a memory 121 of client device 119. For example, this data may provide authorization credentials or other data that permit a user of client device 119 to access the vehicle 103, such as by opening a door and/or starting the engine of vehicle.”)
modifying one or more transport controls based on the third type of data. (Troia [0021], “Configuration data 112 can be, for example, data associated with operation of the vehicle 103 as provided by the server 101. The configuration data 112 can be, for example, data that  constrains operation of the vehicle 103, for example based on conditions associated with a booking of a rental vehicle.”)
Claim 3 and similar claims 10 & 17: Troia/Dang, as shown above, teaches all the limitations of claim 1 and similar claims 8 & 15, respectively.  Troia also teaches: 
accessing the third type of data by one or more first devices operating inside the transport when the transport begins operating; (Troia [0026], “In one embodiment, the server 101…loads new user data (e.g., which was previously stored in memory 117 at server 101 during a prior usage of vehicle 103, or a prior usage of a different vehicle).”)
accessing one or more of the first type of data and the second type of data by one or more second devices inside the transport prior to the transport ceasing operation. (Troia [0022], “Database 110 also can store, for example, navigational maps and/or other data provided by the server 101 in response to opening of a record for usage of the vehicle 103 by a new user.”)
Claim 4 and similar claims 11 & 18: Troia/Dang, as shown above, teaches all the limitations of claim 1 and similar claims 8 & 15, respectively.  Troia doesn’t explicitly teach the following; however, Dang teaches:
identifying a data use time rule from the license file; (Dang Intro. “The second property ties the sensitive data to an expiring condition. Once such condition is met, the data is rendered inaccessible by any party (including the previously eligible functions) without explicit action from the data owners, parties who archive that data, or any trusted third party or external service…”)
accessing the first type of data at a particular time during the period of time based on the data use time rule; (Dang Intro. “The second property ties the sensitive data to an expiring condition. Once such condition is met, the data is rendered inaccessible by any party (including the previously eligible functions) without explicit action from the data owners, parties who archive that data, or any trusted third party or external service…”)
removing the first type of data after the accessing. (Dang Intro., “Once con structed,
the key is delivered to the TEE of the requesting party. The protected data is decrypted and processed exclusively inside the requester’s TEE. The TEE guarantees that the encryption key is discarded there after, and no copy of the encryption key nor the plaintext version of the  protected data is persisted outside of the TEE…”)
Troia is directed to securing user data in shared vehicles. While Dang is similarly directed to self-expiring data.  Dang teaches an access policy which Examiner is equating to the “license file.”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Troia with the self-expiring data teachings of Dang since “Data privacy has always been a great topic of interest, and it is even more so in the wake of recent devastating data breach incidents reported to have far-reaching and serious implications on both individual and institutional levels [2, 7, 9]. Protecting data privacy, nonetheless, faces with various daunting challenges, as data owners have little control over their data once it has transgressed their local storage.” (Dang Introduction)
Claims 5, 12, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Troia/Dang in view of Pre-grant Publication No.: US 2021/0104004 A1, hereinafter “Kim.”
Claim 5 and similar claims 12 & 19: Troia/Dang, as shown above, teaches all the limitations of claim 1 and similar claims 8 & 15, respectively.  Troia also teaches:
identifying one or more transport occupants associated with the data; (Troia [0064], “At
block 201, an authorization is generated for usage of a vehicle by a new user. The new user can be, for example, a person that has requested a rental vehicle.”)
accessing one or more of the first, second and third data; (Troia [0018], “In one embodiment, the server 101 controls the loading of new user data of the new user into the memory 109 of the vehicle. In one embodiment, prior to generating the authorization for usage of the vehicle, user data of the new user has been stored on memory 117 at the server 101 (e.g., this user data is associated with usage of a prior vehicle by the new user). After generating the authorization for usage of the vehicle, the server 101 sends this stored new user data to the vehicle for loading into memory of the vehicle.”)

Troia/Dang doesn’t explicitly teach the following; however, Kim teaches:
retrieving data use consent information from the license file associated with the one or more occupants; (Kim [0120], “The update of the vehicle management server 100 may require consent of the user, and the vehicle management server 100 may receive the consent of the user through the transportation application.”)
updating the license file to identify the accessed data. (Kim [0120], “The update of the vehicle management server 100 may require consent of the user, and the vehicle management server 100 may receive the consent of the user through the transportation application.”)
Troia is directed to securing user data in shared vehicles. While Dang is similarly directed to self-expiring data.  Kim is directed to providing transportation service to individuals while protecting personal information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Troia/Dang with the teachings of Kim since “there is a growing need for a method of providing or receiving transportation services without revealing personal information.” (Kim [0007]) 
Claims 6, 7, 13, 14, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Troia/Dang in view of Pre-grant Publication No.: US 2018/0342036 A1, hereinafter “Zachary.”
Claim 6 and similar claims 13 & 20: Troia/Dang, as shown above, teaches all the limitations of claim 1 and similar claims 8 & 15, respectively. Troia/Dang doesn’t explicitly teach the following; however, Zachary teaches:
receiving, by the transport, a validation of the data utilization from at least one component, wherein the validation comprises a blockchain consensus between a peer group consisting of the transport and the at least one component. (Zachary [0032], “providing the digital information to the blockchain processor module 140 for sending data blocks to blockchain exchange for validation and entry…”; See also [0030], [0031])
Troia is directed to securing user data in shared vehicles. While Dang is similarly directed to self-expiring data.  Zachary is directed generally to blockchains in online ledgers for exchanging data with participants of events for access by autonomous and non-autonomous vehicles or the like. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Troia/Dang with the teachings of Zachary since “[b]lockchain technology while associated with use in the financial sector has applicability to the non-financial sector and in this case, for use with autonomous and non-autonomous vehicle technologies…” (Zachary [0002]) 
Claim 7 and similar claim 14: Troia/Dang, as shown above, teaches all the limitations of claim 6 and similar claims 13, respectively. Troia/Dang doesn’t explicitly teach the following; however, Zachary teaches:
executing a smart contract, by the transport, to record the validation and the at least one component on a blockchain based on the blockchain consensus. (Zachary [0042], “In the blockchain exchange 210, through terms set in so called smart contracts all entities to access the block data agree in advance to contractual terms of prescribed in the smart contract… The participants validate each entry by consensus according to the terms of the smart contract…”)
Troia is directed to securing user data in shared vehicles. While Dang is similarly directed to self-expiring data.  Zachary is directed generally to blockchains in online ledgers for exchanging data with participants of events for access by autonomous and non-autonomous vehicles or the like. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Troia/Dang with the teachings of Zachary since “[b]lockchain technology while associated with use in the financial sector has applicability to the non-financial sector and in this case, for use with autonomous and non-autonomous vehicle technologies…” (Zachary [0002]) 
Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Cuddihy” (PG Pub. US 2016/0088086 A1) is directed to vehicle driver profiles which protects personal data by deleting data at the end of the vehicle’s use.
“Kusko” (PG Pub. US 2022/0027501 A1) is directed to privacy for owners and operators of autonomous vehicles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         
/MICHAEL P HARRINGTON/               Primary Examiner, Art Unit 3628